Citation Nr: 1433314	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  12-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to a service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in April 2013.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection is in effect for postgastrectomy status dumping syndrome with an evaluation of 60 percent.  Therefore, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) have been met.  

At the April 2013 Board hearing, the Veteran testified that he was working part-time, 28 to 32 hours per week, earning a salary of $16,000 to $17,000 per year.  He testified that his service-connected postgastrectomy status dumping syndrome had caused him problems at work and he was almost fired because of it.  He also stated that he felt he was going to be unable to work.  The claims file does not contain evidence regarding whether the Veteran is currently working.  Accordingly, the Board must obtain further information regarding the Veteran's current employment status and the circumstances of his employment.  In addition, a VA examination is necessary to address whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(a).

Finally, as the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his service-connected disability, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical report must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Obtain clarification from the Veteran regarding his work history, particularly since June 2010, to include a statement as to his current employment status.  He should be asked to submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers, etc.) documenting marginal employment, if any, due to his service-connected disability.

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

All actions to obtain the requested information should be documented fully in the claims file.

2.  Ask the Veteran to identify any additional medical records pertaining to his service-connected disability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records that are identified and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his service-connected disability and its effect on his ability to work and his activities of daily living.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Then, provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disability renders him unable to secure or follow a substantially gainful occupation from June 2010 to the present.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and prior work history.  All findings and conclusions should be set forth in the report and must be accompanied by a thorough rationale.

The examiner is also to comment as to any additional limitations placed on the Veteran's employability resulting from his service-connected disability.  If the examiner finds that the Veteran is capable of moderate-duty, light-duty, or sedentary employment, he or she should comment as to whether this qualifies as substantially gainful employment.  
The examiner is advised that marginal employment, as defined above, shall not be considered substantially gainful employment.  

5.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



